UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 2, 2011 HIGHLAND BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 001-34642 20-1607874 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Avenida Fabricante, Suite 100 San Clemente, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 276-5428 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 *EXPLANATORY NOTE – Following the initial filing of this Form 8-K, the Registrant discovered that the cover page has the Registrant’s old address and phone number. The Registrant is amending this Form 8-K to include the new address of its principal executive office and phone number. No disclosure was changed as a result of the error. Section 8 – Other Events Item 8.01 Other Events. On March 2, 2011, the Registrant’s wholly-owned subsidiary Elevate Marketing Group, LLC (“Elevate”) issued a press release announcing the availability of The Stack™, for businesses and consumers throughout southern California. The Stack™ includes all four of the most popular premium digital services into a bundled platform, delivered over a one hundred percent (100%) wireless network. A copy of the press release is filed as Exhibit 99.2 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release announcing The Stack™ –Dated March 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLAND BUSINESS SERVICES, INC. By: /s/ Wright Thurston Wright Thurston, Chief Executive Officer Date: March 3, 2011 2
